COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-171-CR


RICKY V. PROMISE                                                    APPELLANT


                                             V.

THE STATE OF TEXAS                                                       STATE

                                          ----------

           FROM THE 396 TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. T EX. R. A PP. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See id.; T EX. R. A PP.

P. 43.2(f).

                                                       PER CURIAM

PANEL D:       WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 31, 2008